Title: To Benjamin Franklin from George Whatley, 20 September 1784
From: Whatley, George
To: Franklin, Benjamin


				
					London 20 Sepr 1784
				
				I venture, Dr Sir, to take the Liberty to introduce to you, my good Friend Dr Rowley, who is of the University of Oxon, & one of the Physicians of the Coledge here, to ask you how you do, & let me know.— He makes an Excursion to Paris for a few days, only to satisfy his Mind in things relating to a Work, in his own Profession, he is about to publish, in Greek & Latin.
				
				If the Courier de l’Europe say true, you have been desired by S. M. tres Chretienne to look into the Business of Magnetism. Who more fitting? I Shall never forget yr Rebuke, for my calling my poor gone & good Friend Ellis, one of the Conundri for laboring about the Keratophita; Coraloides: & the Lord knows what, when, hereafter, such Researches might be of Service to Mankind, as the Loadstone is understood to have been, several hundreds of Years after its Property of atracting Iron was discovered.
				I Shall be glad to learn that you are in perfect Health. I thank God I am so. Senescimus omnes: there’s no Medium; and so God help your Excellency, & yours for ever. Believe me that I ever shall be with the greatest Truth & Respect Your very devoted
				
					
						George Whatley.
					
					His Excellency Benjn Franklin Esqr &a &a &a
				
			 
				Notation: George Whatley 20 Sept. 1784—
			